Exhibit 10.1

 

Confidential Treatment Requested

 

Certain material (indicated by asterisks) has been omitted from this document
and filed separately with the Securities and Exchange Commission pursuant to a
request for confidential treatment.

 

EXECUTION VERSION

 

January 26, 2012

 

The Neiman Marcus Group, Inc.
One Marcus Square

1618 Main Street

Dallas, Texas 75201

Attention: General Counsel

 

Re:            Consent to Sale and Assignment Subject to Post-Assignment
Termination Right

 

To Whom it May Concern:

 

Reference is hereby made to the Amended and Restated Credit Card Agreement,
dated as of September 23, 2010 (as amended, supplemented or otherwise modified
from to time, the “Program Agreement”), by and among The Neiman Marcus
Group, Inc. (“Neiman Marcus”), Bergdorf Goodman, Inc. (“Bergdorf”) (Neiman
Marcus and Bergdorf, collectively, “NMG”), HSBC Bank Nevada, N.A. (“HBON”) and
HSBC Card Services, Inc. (“HCSI”) (HBON and HCSI, collectively, “HSBC”).
Reference is hereby further made to the Amended and Restated Servicing
Agreement, dated as of September 23, 2010 (as amended, supplemented or otherwise
modified, the “Servicing Agreement” and collectively with the Program Agreement,
the “Agreements”), by and between HBON and Neiman Marcus. All capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Program Agreement.

 

On August 10, 2011, pursuant to a Purchase and Assumption Agreement, dated as of
such date (the “COF Purchase Agreement”), between HSBC Finance Corporation
(“HSBC Finance”), certain of its affiliates and Capital One Financial
Corporation (“COF”), HSBC Finance and certain of its affiliates agreed to sell
certain assets and liabilities related to HSBC Finance’s U.S. credit card and
retail services business (the sale and assumption to be consummated pursuant to
the COF Purchase Agreement, the “Capital One Transaction”) to COF, pending
regulatory approval and the satisfaction or waiver of certain other conditions
set forth in the COF Purchase Agreement. In connection with the Capital One
Transaction, HSBC has requested that NMG consent to an assignment of certain of
HSBC’s rights and obligations under the Agreements to COF, Capital One, National
Association or Capital One (USA), National Association (as applicable, the
“Capital One Assignee”), upon closing of the Capital One Transaction pursuant to
the COF Purchase Agreement.

 

NMG, HSBC, COF and Bank Parent hereby agree as follows:

 

1.               NMG hereby irrevocably grants its consent, pursuant to
Section 19.3 and Section 19.4 of the Program Agreement and Section 8.16 of the
Servicing Agreement to (i) HSBC’s assignment to the Capital One Assignee, at the
closing of the Capital One Transaction pursuant to the COF Purchase Agreement,
of all of HSBC’s rights and obligations in, to and under the

 

--------------------------------------------------------------------------------


 

Agreements, including all rights and obligations of the Bank thereunder, and
(ii) the sale by HSBC to the Capital One Assignee of all of HSBC’s right, title
and interest, if any, in, to and under the Accounts, the Gross Receivables and
all associated assets and obligations of HSBC (the “Associated Assets and
Obligations”), provided, however, that such consent and any such assignment
shall not affect any claims NMG or its Affiliates may have against HSBC or its
Affiliates, whether now existing or hereafter arising, to the extent relating to
matters existing or arising prior to such assignment or any claims in respect of
any obligations or liabilities arising under the Agreements that are not assumed
by the Capital One Assignee (collectively, the “Retained Obligations”).

 

2.               (a) This letter agreement shall constitute any notice that may
be required under Section 11.5(b) of the Program Agreement, and this letter
agreement shall constitute any other notice, consent or agreement that may be
required from NMG or its Affiliates under or in connection with the Agreements
in order for HSBC to effectuate the Permitted Actions. (b) Notwithstanding
anything to the contrary in the Agreements or this letter agreement, the
Permitted Actions shall not constitute a breach of the Agreements, nor shall the
Permitted Actions create any liability of HSBC or its Affiliates to NMG. (c) For
purposes of this letter agreement “Permitted Actions” means (i) the assignment
of rights and obligations of HSBC and its Affiliates under the Agreements and
the Associated Rights and Obligations as contemplated by this letter agreement,
and (ii) the Capital One Transaction in and of itself; for the avoidance of
doubt, the term shall not include any other acts or omissions by HSBC or the
Capital One Assignee or their respective Affiliates, including any failure of
any of such Persons to perform their respective obligations under the
Agreements.

 

3.               Except as provided in Sections 2(a), 2(b), 4 and 6 of this
letter agreement, the foregoing consent and this letter agreement shall in no
way affect the rights and obligations of NMG and the Bank pursuant to the
Agreements or with respect to the Associated Assets and Obligations and shall
not constitute an impairment, transfer or relinquishment of any of NMG’s rights
under the Agreements or with respect to the Cardholder Data or NMG Shopper Data
or any other Associated Assets or Obligations, all of which rights shall be as
set forth in the Agreements.

 

4.               In connection with the closing of the Capital One Transaction
in accordance with the terms conditions of the COF Purchase Agreement, the
Capital One Assignee will enter into a written assignment and assumption
agreement with HSBC Finance and/or certain of its affiliates pursuant to which
the Capital One Assignee shall assume the full performance of all of the
covenants, obligations and liabilities of the Bank and its Affiliates arising
under the Agreements to the extent arising from and after the closing of the
Capital One Transaction and the full payment and performance of the Payment
Obligations (as defined below) (such covenants, obligations and liabilities and
such Payment Obligations, collectively, the “Included Obligations and
Liabilities”). Effective upon such assumption by the Capital One Assignee, NMG
shall unconditionally and fully release HSBC from any and all obligations and
liabilities arising under the Agreements from and after the closing of the
Capital One Transaction and so assumed by the Capital One Assignee (excluding,
for the avoidance of doubt, any Retained Obligations), and shall substitute the
Capital One Assignee for HSBC with respect to any and all such obligations and
liabilities so assumed by the Capital One Assignee. For the avoidance of doubt,
the Capital

 

--------------------------------------------------------------------------------


 

One Assignee shall assume the obligation to make any payments that HSBC is
required to make under the Agreements after the Agreements are assigned to the
Capital One Assignee (“Payment Obligations”), which Payment Obligations shall be
considered Included Obligations and Liabilities assumed by the Capital One
Assignee, even if such payments relate in whole or in part to a time before the
assignment of the Agreements to the Capital One Assignee. The release of HSBC
and the substitution of the Capital One Assignee, as provided in this Section 4,
shall occur automatically upon the closing of the Capital One Transaction and
the assumption of the Included Obligations and Liabilities by the Capital One
Assignee as described in this letter agreement, without the requirement of any
other action by HSBC, the Capital One Assignee or NMG.

 

5.             Except as provided in Sections 2(a), 2(b), 4 and 6(c), the
aforementioned assignment and this letter agreement shall not affect or impair
any claims NMG may have against HSBC or its Affiliates, whether now existing or
hereafter arising, to the extent relating to or arising out of obligations or
liabilities not assumed by the Capital One Assignee pursuant to the Capital One
Transaction as described in Sections 1 and 4 of this letter agreement.

 

6.             (a) In consideration for the agreements of NMG set forth in this
letter agreement and notwithstanding anything to the contrary contained in the
Agreements, at any time during the six- (6-) month period following the date
that is one hundred eighty (180) days after assignment of the Agreements to the
Capital One Assignee upon consummation of the Capital One Transaction, NMG shall
have the right, upon written notice delivered to the Capital One Assignee, to
terminate the Program Agreement at NMG’s election. Any such termination shall be
deemed for all purposes of the Agreements to be a termination by NMG pursuant to
Section 16.2(b) of the Program Agreement, and the Agreements (including
Section 16.2(b) thereof) shall be deemed amended to the extent necessary to
permit such termination at the election of NMG following the assignment of the
Agreements as described herein. (b) Except as provided in Section 6(c), the
consent to assignment by NMG referred to in this letter agreement is not
intended as, and shall not be deemed to be, a relinquishment by NMG of any
termination rights NMG may have under the Agreements, whether existing as of the
date hereof or arising in the future and whether or not such termination rights
shall have existed under the Program Agreement in absence of the amendment
thereof set forth in this Section 6. (c) Notwithstanding anything in the
Agreements or this letter agreement, the termination right set forth in
Section 6(a) hereof shall be deemed to supersede any termination right of NMG
under the Agreements that is triggered solely by the occurrence of the Permitted
Actions, including any termination right set forth in Section 16.2(b) of the
Program Agreement, which for the avoidance of doubt is hereby waived by NMG for
all purposes in connection with the Permitted Actions.

 

7.             In further consideration of the agreements of NMG set forth in
this letter agreement, (a) Section 2.2(d)(iii) of the Program Agreement is
hereby amended effective as of the date of this letter agreement as follows:

 

(i) by replacing the reference to [***] in clause (2) thereof with a reference
to [***]; and

 

--------------------------------------------------------------------------------


 

(ii) by replacing the reference to [***] in the second sentence of such Section
with a reference to [***]; and

 

(b) Section 16.3(d) is hereby amended effective as of the date of this letter
agreement by replacing each reference to [***] with a reference to [***].

 

8.           COF hereby consents to the amendments to the Program Agreement set
forth in Sections 6 and 7 of this Letter Agreement, including for purposes of
Section 6.2(b)(viii) of the COF Purchase Agreement.

 

9.           This letter agreement may be executed in one or more counterparts
and such executed counterparts may be delivered by mail, courier, facsimile
(receipt confirmed) or by email to the undersigned signatories at their
respective addresses, facsimile numbers or email addresses, as applicable,
indicated below. Upon execution and delivery of the acknowledgement of this
letter agreement by each of HSBC, HSBC Finance, NMG and COF to the other parties
hereto, this letter agreement shall become a binding agreement of the parties
hereto governed by the law of the State of New York applicable to contracts made
and to be performed in such state. References herein to the “COF Purchase
Agreement” shall include amendments or other modifications thereto, except to
the extent that (i) an amendment or other modification materially changes the
fundamental intent of the parties to transfer the CRS Business to COF, and
(ii) HSBC has not obtained NMG’s prior written consent to such amendment or
other modification.

 

10.         Effective upon the release of HSBC pursuant to Section 4, and
without the requirement for any further action by NMG, NMG hereby releases Bank
Parent from its obligations under the Bank Guarantee solely to the extent such
obligations constitute a guarantee of obligations of HSBC or its Affiliates that
were released pursuant to this letter agreement. Bank Parent acknowledges and
agrees that it is not being released from, and shall continue to irrevocably and
unconditionally guarantee, in accordance with the terms of the Bank Guarantee,
all obligations of HSBC and its Affiliates not being so released pursuant to
this letter agreement.

 

--------------------------------------------------------------------------------


 

 

 

Yours sincerely,

 

 

 

 

 

HSBC BANK NEVADA, N.A.

 

 

 

 

 

 

 

 

By:

/s/ Steven. C. Mattics

 

 

Name: Steven. C. Mattics

 

 

Title: SVP

 

 

Address: 26525 n. Riverwoods Blvd., Mettawa, IL 60045

 

 

Facsimile No.: 224-552-6251

 

 

Email Address: steven.c.matticseus.hsbc.com

 

 

 

 

 

HSBC CARD SERVICES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Steven C. Mattics

 

 

Name: Steven C. Mattics

 

 

Title: VP

 

 

Address: 26525 n. Riverwoods Blvd., Mettawa, IL 60045

 

 

Facsimile No.: 224-552-6251

 

 

Email Address: steven.c.matticseus.hsbc.com

 

 

 

 

 

HSBC FINANCE CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Brian D. Hughes

 

 

Name: Brian D. Hughes

 

 

Title: EVP

 

 

Address: 26525 n. Riverwoods Blvd., Mettawa, IL 60045

 

 

Facsimile No.: 224-552-6193

 

 

Email Address: Brian.d.Hugheseus.hsbc.com

 

 

 

Acknowledged and agreed:

 

 

 

 

 

THE NEIMAN MARCUS GROUP, INC.

 

 

 

 

 

By:

/s/ Stacie Shirley

 

 

Name: Stacie Shirley

 

 

Title: SVP, Treasurer

 

 

Address: 1201 Elm Street, Suite 2900, Dallas TX 75270

 

 

Facsimile No.: 214-757-2961

 

 

Email Address: stacie_shirley@neimanmarcus.com

 

 

 

--------------------------------------------------------------------------------


 

BERGDORF GOODMAN, INC.

 

 

 

By:

/s/ Stacie Shirley

 

Name: Stacie Shirley

 

Title: SVP, Treasurer

 

Address: 1201 Elm Street, #2900, Dallas TX 75270

 

Facsimile No.: 214-757-2961

 

Email Address: stacie_shirley@neimanmarcus.com

 

 

 

CAPITAL ONE FINANCIAL CORPORATION

 

 

 

By:

/s/ Bradley R. Thayer

 

Name: Bradley R. Thayer

 

Title: Managing Vice President

 

Address: 1680 Capital One Drive, Mclean, VA22102

 

Facsimile No.: 703-720-2313

 

Email Address: brad.thayer@capitalone.com

 

 

Cc:

 

The Neiman Marcus Group, Inc.

One Marcus Square

1618 Main Street

Dallas, Texas 75201

Attention: Credit Card Program Manager

Facsimile: (212) 743-7646

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Maripat Alpuche, Esq.

Facsimile: (212) 455-2502

 

Murray Abrams

Executive Vice President, Corporate Development

John G. Finneran, Jr.,

General Counsel and Corporate Secretary

Capital One Financial Corporation

1680 Capital One Drive

McLean, Virginia

Facsimile: (703) 720-1094

 

--------------------------------------------------------------------------------


 

Matthew M. Guest, Esq.

Wachtell, Lipton, Rosen & Katz

51 W. 52nd Street

New York, New York 10019

Facsimile: (212) 403-2000

 

--------------------------------------------------------------------------------